Citation Nr: 1803905	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-14 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to a rating in excess of 20 percent for service-connected degenerative disc disease of the cervical spine, status post anterior cervical corpectomy and diskectomies (cervical spine disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel



INTRODUCTION

The Veteran had active air service from July 1966 to July 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal of October 2009 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In his April 2014 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  However, in a May 2014 statement, the Veteran withdrew his request for a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required before the claims on appeal are decided. 

A statement of the case is needed for the claim for entitlement to service connection for a back disability.  This claim was denied by a June 2013 rating decision and the Veteran filed a timely notice of disagreement that same month.  Thus, VA should issue a statement of the case and provide the Veteran the opportunity to perfect his appeal should the claim continue to be denied.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

A new examination is needed for the claim for a higher rating for the service-connected cervical spine disability.  The last VA examination of this condition was performed in March 2011.  Since that time there is evidence of a worsening of the condition.  For example, while the March 2011 examination report noted the Veteran treated the condition with local injection, anti-inflammatories, Vicodin, and muscle relaxants, in his July 2011 notice of disagreement the Veteran reported he was now taking hydrocodone and morphine daily.  In a March 2013 statement, the Veteran indicated the condition has progressively gotten worse.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected cervical spine disability.  

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claim related to the cervical spine disability.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected cervical spine disability.  The claims file must be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  The examiner should fully describe the functional limitations associated with the cervical spine disability.

3. Then, readjudicate the claim for a higher rating for the service-connected cervical spine disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return that appeal to the Board.

4.  Issue a statement of the case on the issue of entitlement to service connection for a back disability, along with information about how to perfect an appeal.  The Veteran is advised that this issue will only be returned to the Board if a timely substantive appeal is received after issuance of the statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

